EXHIBIT 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into as
of the 12th day of September 2016 and between CenterState Banks, Inc. (the
“Corporation” or the “Employer”), and Ernest S. Pinner (the “Executive”).

 

WHEREAS, the Employer and the Employee are parties to an Employment Agreement
dated February 11, 2011, as amended by the First Amendment thereto (the
“Employment Agreement”); and

 

WHEREAS, the parties desire to enter into this Amendment to amend certain
provisions of the Employment Agreement.

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree as follows:

 

1.Defined Terms.  Capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Employment Agreement.

2.Amendment of Section 1.1 of the Employment Agreement.  Section 1.1 of the
Employment Agreement is amended by deleting the first sentence in its entirety
and inserting the following in lieu thereof:

  The Employer hereby employs the Executive to serve as Executive Chairman of
the Board of Directors from and after July 17, 2015, and his duties and
responsibilities include investor and board relations, according to the terms
and conditions of this Agreement and for the period stated in section 1.2.

 

3.Amendment of Section 1.2 of the Employment Agreement.  Section 1.2 of
the  Employment Agreement is amended by deleting the Section in its entirety and
inserting the following in lieu thereof:

 

1.2Term.  The term of employment shall be for a period continuing on the date of
this Agreement and ending on December 31, 2020, subject to earlier termination
as set forth in this Agreement (the “Term”).

 

4.Amendment of Section 2.1 of the Employment Agreement.  Section 2.1 of the
Employment Agreement is amended by deleting the first sentence in its entirety
and inserting the following in lieu thereof:

In consideration of the Executive’s performance of the obligations under this
Agreement, the Employer shall pay or cause to be paid to the Executive a salary
at the annual rate of not less than $400,000, payable in installments in
accordance with the Employer’s regular pay practices.

 

5.Amendment of Section 3.1(b) of the Employment Agreement.  Section 3.1(b) of
the Employment Agreement is amended by changing the reference to Article 2.2(d)
in the ninth line of such Section to Article 2.2(a).

6.Amendment of Section 4.1 of the Employment Agreement.  Section 4.1 of the
Employment Agreement is amended by deleting the first sentence in its entirety
and inserting the following in lieu thereof:

If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason, on the first day of the seventh month after
the month in which the Executive’s employment terminates, the Employer shall pay
to the Executive in a single lump sum cash in an amount equal to the Base Salary
for the remainder of the Term following the date of termination of employment,
without discount for the time value of money.

7.Amendment of Section 5.1 of the Employment Agreement.  Section 5.1 of the
Employment Agreement is amended by deleting the Section in its entirety and
inserting the following in lieu thereof:

 

 

--------------------------------------------------------------------------------

 

5.1Change in Control Benefits.  If (i) a Change in Control occurs during the
term of this Agreement, and (ii) within 12 months following such Change in
Control, either the Employer (or its successor) terminates the Executive’s
employment without Cause or the Executive terminates the Executive’s employment
with Good Reason, then the Employer (or its successor) shall promptly make or
cause to be made a lump-sum payment to the Executive in an amount in cash equal
to two and one-half times the sum of (x) the Executive’s Base Salary, and (y)
the highest annual bonus earned by the Executive during the prior three years
(including the full value of the annual award, whether payable in cash or
another form, earned under the Annual Incentive Plan or similar plan)
immediately preceding the year in which the Change in Control occurs (the
“Change in Control Payment”).  The Change in Control Payment payable to the
Executive hereunder shall not be reduced to account for the time value of money
or discounted to present value.  If the Executive receives a Change in Control
Payment under this section 5.1 the Executive shall not be entitled to any
additional severance benefits under section 4.1 of this Agreement after
employment termination.  The Executive shall be entitled to benefits under this
section 5.1 on no more than one occasion during the term of this Agreement. 

 

8.Amendment of Section 5.3 of the Employment Agreement.  Section 5.3 of the
Employment Agreement is amended by deleting the Section in its entirety and
inserting the following in lieu thereof:

5.3Section 280G.  (a)Certain Payment Reductions. Anything to the contrary
notwithstanding, the amount of any payment, distribution or benefit made or
provided by the Employer (or its successor) to or for the benefit of Executive
in connection with a Change in Control or the termination of Executive’s
employment with the Employer (or its successor), whether payable pursuant to
this Agreement or any other agreement between Executive and the Employer (or its
successor) or with any person constituting a member of an “affiliated group” (as
defined in Section 280G(d)(5) of the Internal Revenue Code) with the Employer
(or its successor) or with any person whose actions result in a Change in
Control of the Employer (or its successor) (such foregoing payments or benefits
referred to collectively as the “Total Payments”), shall be reduced (but not
below zero) by the amount, if any, necessary to prevent any part of the Total
Payments from being treated as an “excess parachute payment” within the meaning
of Section 280G(b)(l) of the Internal Revenue Code, but only if and to the
extent such reduction will also result in, after taking into account all
applicable state and federal taxes (computed at the highest marginal rate)
including Executive’s share of F.I.C.A. and Medicare taxes and any taxes payable
pursuant to Section 4999 of the Internal Revenue Code, a greater after-tax
benefit to Executive than the after-tax benefit to Executive of the Total
Payments computed without regard to any such-reduction. For purposes of the
foregoing, (i) no portion of the Total Payments shall be taken into account
which in the opinion of the certified public accounting firm that is retained by
the Employer (or its successor) (the “Accounting Firm”) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Internal
Revenue Code; (ii) any reduction in payments shall be computed by taking into
account that portion of Total Payments which constitute reasonable compensation
within the meaning of Section 280G(b)(4) of the Internal Revenue Code in the
opinion of such tax counsel; (iii) the value of any non-cash benefit or of any
deferred cash payment included in the Total Payments shall be determined by the
Employer (or its successor) in accordance with the principles of Section
280G(d)(3)(iv) of the Internal Revenue Code; and (iv) in the event of any
uncertainty as to whether a reduction in Total Payments to Executive is required
pursuant to this section 5.3(a), the Employer (or its successor) shall initially
make the payment to Executive and Executive shall be required to refund to the
Employer (or its successor) any amounts ultimately determined not to have been
payable under the terms of this Section 5.3(a).

(b)Determination of Certain Payment Reductions. Executive will be permitted to
provide the Employer (or its successor) with written notice specifying which of
the Total Payments will be subject to reduction or elimination (the “Reduction
Notice”). But, if Executive’s exercise of authority pursuant to the Reduction
Notice would cause any Total Payments to become subject to any taxes or
penalties pursuant to Section 409A of the Internal Revenue Code or if Executive
fails to timely provide the Employer (or its successor) with the Reduction
Notice, then the Employer (or its successor) will reduce or eliminate the Total
Payments in the following order:

(i)first, by reducing or eliminating the portion of the Total Payments that are
payable in cash and

 (ii)second, by reducing or eliminating the non-cash portion of the Total
Payments, in each case, in reverse chronological order beginning with payments
or benefits under the most recently dated agreement, arrangement or award.

Except as set forth in this Section 5.3(b), any Reduction Notice will take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.

2

--------------------------------------------------------------------------------

 

(c)Responsibilities of the Accounting Firm and the Employer.  

(i)Determinations Shall Be Made by the Accounting Firm.  Subject to the
provisions of sections 5.3(a) and (b), all determinations required to be made
under this Section 5.3, including whether the Total Payments would be treated as
an “excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code and the assumptions used to arrive at the determination
(collectively, the “Determination”) shall be made by the Accounting Firm, which
shall provide detailed supporting calculations both the Employer and the
Executive.

(ii)Fees and Expenses of the Accounting Firm and Agreement with the Accounting
Firm.  All fees and expenses of the Accounting Firm shall be borne solely by the
Employer (or its successor).  The Employer (or its successor) shall enter into
any agreement requested by the Accounting Firm in connection with the
performance of its services hereunder.

(iii)Accounting Firm’s Opinion.  If the Accounting Firm determines that no
portion of the Total Payments will constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code, the Accounting Firm shall
furnish the Executive with a written opinion to that effect and to the effect
that the failure to report any excise tax under Section 280G and Section 4999 of
the Internal Revenue Code, if any, on the Executive’s applicable federal income
tax return will not result in the imposition of a negligence of similar penalty.

(iv)Accounting Firm’s Determination is Binding.  The Determination by the
Accounting Firm shall be binding on the Employer (or its successor) and the
Executive.

9.Effect of Amendment.  Except as expressly modified by this Amendment, the
terms, covenants and conditions of the Employment Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

CENTERSTATE BANKS, INC.

 

 

 

EXECUTIVE

By:

/s/ John C. Corbett

 

/s/ Ernest S. Pinner

 

John C. Corbett

 

Ernest S. Pinner

 

As Its:  President & Chief Executive Officer

 

 

 

3